UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
SEVERSTAL WHEELING INC., et al.,                               :

                          Plaintiffs,                        : ORDER

        -v.-                                                 : 10 Civ. 954 (LTS) (GWG)

WPN CORPORATION, et al.,                                     :

                          Defendants.                        :

---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

     The Court is in receipt of a motion from Daniel Cobrinik, attorney for defendants, dated
November 21, 2019 (Docket # 338), seeking to withdraw as counsel. The Court hereby
ORDERS as follows:

      1. Any party wishing to oppose this motion shall file opposition papers by December 9,
2019. Any reply may be filed on December 12, 2019.

        3. A telephone conference on the motion will take place on December 16, 2019 at 4:30
p.m.

        4. In addition to Mr. Cobrinik, defendant Ronald LaBow is required to participate in this
telephone conference unless an attorney has filed a notice of appearance on his behalf before
December 16, 2019. Other parties are not required to participate. If other parties wish to
participate, they shall inform Mr. Cobrinik,

       5. A few minutes prior to the above time, Mr. Cobrinik shall place a call to the Court at
(212) 805-4260 with Mr. LaBow and any other participants on the line.1 Counsel should not use
a speakerphone during the call.

        6. Mr. Cobrinik shall arrange for the delivery either by hand, overnight delivery, email,
or other equally expeditious means to Mr. Labow of (a) a copy of this Order and (b) a copy of
his papers moving to withdraw. He shall thereafter make all reasonable efforts to confirm with
Mr. LaBow by telephone, email, or in person that the copy of this Order and the motion papers
were actually received by him, that he understands that there is a December 9, 2019 deadline for


        1
          If the call is arranged through a commercial communications service, counsel arranging
the call may instead telephone chambers at the time of the conference and inform chambers of
the telephone number and access code that may be used to dial into the call. Only a toll-free
number should be used.
submitting any written response to Mr. Cobrinik’s papers, and that he is aware that he must
participate in the telephone conference on December 16, 2019, at 4:30 p.m. (unless a new
attorney has filed a notice of appearance on his behalf prior to that date). If so requested, Mr.
Cobrinik should take responsibility for filing any written response by Mr. LaBow.

       7. On or before December 6, 2019, Mr. Cobrinik shall file with the Court an affidavit or
declaration indicating his compliance with paragraph 6 of this Order.

       SO ORDERED.

Dated: November 27, 2019
       New York, New York




                                                  2
